DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “provided approximate a circumferential edge” in line 3 is indefinite. There is no way for one of ordinary skill to evaluate the bounds of this relative term. The repetition of the clause in line 5 is similarly indefinite. 
Claim 1 line 1, “chipper shredder” is indefinite. There is no structure in the claim capable of achieving chipping or shredding, as intended by applicant. It is additionally not clear if the preamble intended use “chipper shredder” requires the device to be capable of chipping and shredding, or if chipping or shredding would meet the preamble intended use. 
Regarding claim 2, “configured to cut material as it first enters…” is indefinite. “as it first” indicates nothing happens before the material has entered the “chipper.” While applicant capable of cutting material that enters, at some point after entry. The particular structure of “configured” or the intent therof is not clear. Additionally, the claim as recited does not define an interior of the chipper shredder—the claim is drawn to the rotor disk elements alone, with chipper shredder standing as an intended use preamble. We cannot infer the structure shown in figure 1, or even think that is what is generally meant by “chipper shredder.” In claim 1, “chipper shredder” is anything capable of chipping shredding; no other structure being defined to the use of either of those intended uses. 
Claim 3 “wherein the material passes” is an active step limitation. It is unclear if this is indicating infringement would only occur upon use, or if the claim is drawn to a rotor with this capability. Clarification is needed. 
Regarding claim 4, “the aperture” lacks antecedent basis due to it’s dependence on claim 1 instead of claim 3 (which recites “at least one aperture”).
Regarding claim 5, “follows a rotation of the rotor disc” is indefinite. The rotation is not defined, and typically a rotor has a defined rotation about its axis. The claim is ambiguous because the rotation here recited is not tied to the rotor – axis rotation, and could therefore be broader, and encompass the rotation of the disc in any attitude. Further—the nature of a groove “following” the rotation is ambiguous. It could mean what is shown in the figures—a groove that is at a constant radius from the center, and is nearer to the edge / circumference than to the center; or it could as easily mean a groove which is directed linearly, or in curvilineal form from 
Regarding claim 7 lines 1 and 3 “approximate” is indefinite. There is no manner of evaluating the requisite degree of approximation that would meet the claim, and therefore the claim is indefinite. 
Regarding claim 7, “four holes are provided…” is in conflict with “each groove terminates in the hole” since there are four holes, it is unclear which hole is being claimed. All four grooves are terminating in a single hole, or each groove terminates in a respective hole? Clarification is sought. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lin (US 7,097,007).
Lin discloses a chipper shredder (figure 1B, Figure 2; Title “Vented slot brake rotor”). The preamble here is a statement of intended use, providing no structure whatsoever; a device that is capable of “chipping” or “shredding” anything is therefore per se a “chipper shredder” as claimed. Here Lin discloses a brake rotor, intended to be mounted in automobiles, inter alia (Col. 3 line 8+). Because it is durable to that degree, the brake rotor can be slammed by hand onto an ice cube or a box of glass Christmas ornaments—which would be “chipped.” Brake disc rotors are therefore “chipper shredder[s]” as claimed. 
 Lin further discloses that the chipper shredder comprises: a rotor disc (figure 2, figure 3, figure 6, inter alia) having an obverse side and a reverse side (a front and a back—as seen in the figures); a groove provided approximate a circumferential edge of the obverse side of the rotor disc (groove 102, figure 2, inter alia), the groove having a length between a first end a second end (see figure 2, again, each embodiment shows the groove having a length); a hole provided approximate the circumferential edge of the obverse side of the rotor disc (308, 108; figures 3, 2, inter alia are holes), wherein the second end of the groove terminates in the hole (as seen in figures 2, 3, etc).
Lin further discloses that a depth of the groove increases from the first end to the second end. The claim does not specifiy the depth relative to any reference portion, and is not therefore constrained. The depth of the groove here in Lin is the distance the groove is from the circumference. As seen in figure 3A, the depth of groove 302 varies along its length until it is close to the circumference at the ending hole 308 (relatively to the left at the bottom of the figure, relatively to the right at the top of the figure). 
Regarding claim 2, as noted above, “the chipper shredder” is defined as only having a rotor with grooves and holes. Here, with respect to the entering into such a chipper shredder, we see that the scallops shown in Lin figure 3A will “cut material” when the material enters the rotor (“chipper shredder”). Specifically, at least delicate glass Christmas ornaments will be immediately (“first”) chipped upon contact with the scallops proximate to 301, which are clearly “in” the chipper shredder, as defined. 
Regarding claim 3, 301 in Lin is “holes” which meets the claim limitation “aperture” and are capable of accepting therethrough the ‘material’ as claimed (any shredded or chipped material, of any dimension, is encompassed by this limitation). Alternatively, 300 is also an aperture, as seen in figure 3A, and can accept much larger shreds or chips. 
Regarding claim 4, there is an additional groove between the aperture and the hole:

    PNG
    media_image1.png
    702
    742
    media_image1.png
    Greyscale

Regarding claim 5, as seen in figure 3A the grooves “follow” the rotation, since as the disc rotates the circumferential position of the groove similarly rotates. The claim does not require the groove to be uniformly radially spaced from the center, nor aligned with the circumference. 
Regarding claim 6 “an earlier part of the rotation” is not understood to have a meaning in the context of the claim. We cannot infer a working rotational speed or algorithm, or import constraints from the specification since the claim is to the disc rotor itself. At best this is an intended use—and as shown in figure 3A, the disc, as a disembodied structure, is capable of rotating in either direction about the center of the disc, or, about any other axis depending on how the person holding it flips it around in their hands. 
Regarding claim 7, Lin shows six grooves with respective holes at the ends (and additional holes too, though those are not excluded in the claims presented). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724